DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (9,244,523) in view of Gerbi et al. (6,587,750).  Ogawa et al. disclose the invention substantially as claimed.  Ogawa et al. disclose, at least in figures 1-3 and 5A1-6C2 and col. 5, lines 8-67; col. 6, line 55 to col. 7, line 62; col. 8 line 54 to col. 9, line 12; col. 10, line 13 to col. 11, line 35; and col. 12 lines 47-54; a control system (400) configured to regulate operative control of a surgical instrument (302) by a remote surgeon input device (30), the surgical instrument being supported by an articulated robot arm (301), the surgical instrument comprising an end effector (311) connected to a shaft by an articulated coupling (e.g., within 314, as shown in fig. 5A2), the remote surgeon input device capable of operatively controlling the surgical instrument by (i) controlling articulation of the end effector, and (ii) controlling articulation of the robot arm and the coupling, the control system configured to: on receiving a request to engage operative control of the surgical instrument by the surgeon input device (when operator Op  grips the grip unit 1a, according to col. 8, lines 54-59): initially engage operative control of articulation of the robot arm and the coupling by the surgeon input device (according to col. 7, lines 52-56) and subsequently engage operative control of articulation of the end effector by the surgeon input device following a manipulation of the surgeon input device (according to col. 8, lines 54-59); wherein the surgeon input device comprises an articulated component (1b) which is manipulatable to operatively control articulation of the end effector, wherein the control system is configured to only engage operative control of the articulated component to the end effector when the articulated component is manipulated such that the configuration of the articulated component (e.g., opening and closing angle) matches the configuration of the end effector (according to col. 8, line 66 to col. 9, line 2); wherein the control system is configured to control an actuator (e.g., spring 3, according to col. 8 lines 32-53) to drive the configuration of the articulated component towards the configuration of the end effector; wherein the end effector comprises a pair of end effector elements (311b) rotatable relative to each other and separated by an end effector angle (opening and closing angle of the opening and closing unit 311, according to col. 10, lines 52-60), and the articulated component of the surgeon input device comprises a pincer element (1b) rotatable relative to another portion of the surgeon input device (another 1b) and separated from that other portion of the surgeon input device by a pincer angle (opening and closing angle of the manipulations handles 1b, according to col. 10, lines 52-60), the pincer element configured to control rotation of the end effector elements to a separation of a drive angle (opening and closing angle of the opening and closing unit 311), the drive angle being a function of the pincer angle, the control system configured to: receive an indication of the end effector angle; receive an indication of the drive angle; and engage operative control of opening and closing of the end effector elements by the pincer element when the drive angle matches the end effector angle (according to col. 11, lines 17-39); wherein the control system is configured to engage operative control of opening and closing of the end effector elements by the pincer element following: (i) opening the pincer element relative to the other portion of the surgeon input device such that the drive angle exceeds the end effector angle, and then (ii) closing the pincer element relative to the other portion of the surgeon input device until the drive angle matches the end effector angle; wherein the control system is only configured to engage operative control of opening and closing of the end effector elements by the pincer element following: (i) opening the pincer element relative to the other portion of the surgeon input device to their maximum separation angle, and (ii) closing the pincer element relative to the other portion of the surgeon input device until the drive angle matches the end effector angle (according to col. 11, lines 17-39); wherein the control system is configured to: store the end effector angle from the received indication; on receiving the request to engage operative control of the surgical instrument by the surgeon input device, periodically receive an indication of the drive angle; compareNational Stage of PCT/GB2018/0506035 Docket No.: C2200-7026US(CMRO1-130014US) Amendment dated September 10, 2019 First Preliminary Amendmentthe drive angle from the most recent periodically received indication to the stored end effector angle; and determine a match when the compared drive angle is the same as the stored end effector angle (according to col. 11, lines 17-39); wherein the control system is configured to only compare the drive angle from the most recent periodically received indication to the stored end effector angle (stored in a storage unit, according to col. 10, lines 47-60) following detection that the pincer element and other portion of the surgeon input device have been opened to their maximum separation angle; wherein the control system is configured to, when the pincer element is being closed relative to the other portion of the surgeon input device, when the drive angle exceeds the end effector angle by less than a predetermined offset, control an actuator to drive the pincer element towards the other portion of the surgeon input device until the drive angle matches the end effector angle (according to col. 11, lines 26-35); wherein the drive angle is the pincer angle (according to col. 11, lines 33-35); wherein the control system is configured to, on engaging operative control of articulation of the end effector by the surgeon input device, control the surgeon input device to generate a haptic indication to a user of the surgeon input device (e.g., manipulation resistance, according to col. 9, lines 3-12); wherein the control system is configured to, on engaging operative control of articulation of the end effector by the surgeon input device, enable force feedback from the surgical robotic instrument to the surgeon input device (e.g., manipulation resistance, according to col. 9, lines 3-12); wherein the other portion of the surgeon input device is a body (e.g., 1c, as shown in fig. 3) of the surgeon input device; and wherein the other portion of the surgeon input device is a further pincer element (another 1b).
However, Ogawa et al. do not explicitly disclose that the control system is configured to: initially engage operative control of articulation of the robot arm and the coupling by the surgeon input device, whilst maintaining disengagement of operative control of articulation of the end effector by the surgeon input device; and subsequently engage operative control of articulation of the end effector by the surgeon input device following a manipulation of the surgeon input device to a required configuration. Gerbi et al. teach, at least in figures 2, 4, and 5 and col. 14, lines 41-47 and col. 15, line 38 to col. 16, line 39; a control system (22) configured to: initially engage operative control of articulation of a robot arm (e.g., 34) and a coupling (52) by a surgeon input device (50) (I.e., according to col. 15, lines 38-42, when the operator touches handle 50, “the processor 22 enables the robotic surgery apparatus to an operative state.”), whilst maintaining disengagement of operative control of articulation of an end effector by the surgeon input device (I.e., handle 50 is touched by an operator, before the end effector is articulated.); and subsequently engage operative control of articulation of the end effector (I.e., “movements of the handle can effect movements of the end effector,” according to col. 16, lines 31-36, after a signal is generated to indicate an operator hand is contacting handle 50.) by the surgeon input device following a manipulation (from operator hand contact) of the surgeon input device to a required configuration (i.e., the handle configuration after “movements.”.  It would have been obvious to one having skill in the art before the effective filing date of the claimed invention, in view of Gerbi et al., to modify the control system of Ogawa et al., so that it is configured to initially engage operative control of articulation of the robot arm and the coupling by the surgeon input device, whilst maintaining disengagement of operative control of articulation of the end effector by the surgeon input device; and subsequently engage operative control of articulation of the end effector by the surgeon input device following a manipulation of the surgeon input device to a required configuration.  Such a modification would prevent inadvertent movement of the surgeon input device and inadvertent articulation of the end effector.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been fully considered but are not persuasive.  That is, Ogawa as modified by Gerbi indeed results in the claimed invention, for, contrary to Applicant’s arguments, Gerbi indeed teaches a “two-stage re-engagement process.”  For the first stage of the re-engagement process, Gerbi teaches, as claimed, a control system configured to: "initially engage operative control of articulation of the robot arm and the coupling by the surgeon input device, whilst maintaining disengagement of operative control of articulation of the end effector by the surgeon input device.” That is, as described in col. 15, lines 38-42; when an operator has touched handle 50, a processor (a part of the control system) “enables the robotic surgery apparatus to an operative state.”  Additionally, “driven and position sensing joints [of the robot arm] may be used for force reflection, actively driving handle 50 into alignment with surgical end effectors,” according to col. 15, lines 44-50 of Gerbi.  In short, the control system is configured to bring about articulation of the robot arm and coupling by the surgeon input device (handle 50), while the end effector is not under operative control (yet).  The second stage of the re-engagement process, wherein the control system is configured to: "subsequently engage operative control of articulation of the end effector by the surgeon input device following a manipulation of the surgeon input device to a required configuration,” is described in col. 16, lines 31-39 of Gerbi.  After contact between an operator’s hand and handle 50, “movements of the handle can effect movements of the end effector.”  In other words, manipulation of surgeon input device, as required by the surgeon, brings about articulation of the end effector. Thus, without hindsight aided by the disclosure of the present invention, Ogawa was modified by the teachings of Gerbi to arrive at the present invention as claimed.
10 Docket No.: C2200-7026US(CMRO1-130014US) Amendment dated May 9, 2022 
Reply to Office Action of February 8, 2022Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771